Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 02/08/2021:
Claims 1-20 have been examined.
Claims 1, 9-12, 16 and 19 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-9 and 11-20 from the previous Office Action.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	Claim 10 recites the limitation "the center-fiducial marker” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
1.	Claims 1, 4-6, 12-13, 16-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Bell (Pub. No.: US 2015/0094900A) in view of Kunzig (Pub. No.: US 2011/0010023A1).
As per claims 1, 16 and 19, Bell discloses through the invention, see the entire document, a materials handling vehicle/method comprising a camera, a vehicular processor, a drive mechanism configured to move the materials handling vehicle along an inventory transit surface (see the entire document, particularly fig. 1, Para [0003, 0029, 0030, 0033, 0036]), a materials handling mechanism configured to store and retrieve goods in a storage bay of a warehouse (see the entire document, particularly fig. 1, Para [0004-0007, 0028]) and vehicle control architecture in communication with the drive and materials handling mechanisms (see the entire document, particularly fig. 1, Para [0003, 0029, 0030, 0033, 0035-0036]), wherein: 
the camera is communicatively coupled to the vehicular processor and captures an input image of overhead features (see the entire document, particularly fig. 1-2, Para [0004-0007, 0015, 0020, 0028, 0030, 0032-0033]); and 
the vehicular processor of the materials handling vehicle executes vehicle functions to 
(i) retrieve/retrieving an initial set of camera data from the camera, the initial set of camera data comprising two-dimensional image information associated with the input image of overhead features (see the entire document, particularly fig. 1-3, Para [0038]), 
(ii) generate/generating a plurality of candidate targets based on captured two-dimensional image information associated with input image of overhead features, and store a position and orientation of target associated with each warehouse overhead location, wherein each optical  is associated with a code (see the entire document, particularly fig. 1-2, Para [0032-0036]),  
(iii) filter/filtering the plurality of candidate targets to determine a candidate target (see the entire document, particularly fig. 1-2, 4, 7, Para [0042, 0046-0047, 0050-0051]), 
 (vii) calculate/calculating a vehicle pose based on the camera metric (see the entire document, particularly fig. 1-2, Para [0039]), and 


Bell does not explicitly disclose, through the invention, or is missing: 
(ii) compare/comparing the two-dimensional image information from the initial set of camera data with a plurality of global target locations of a warehouse map to determine a match between the overhead features of the input image and the global target locations of the warehouse map to generate a plurality of candidate optical targets for an overhead feature in the input image based on the match in order to identify the overhead feature in the input image as a captured optical target in the input image at a global target location, wherein the global target locations of the warehouse map are associated with a mapping of the overhead features, the warehouse map is configured to store a position and orientation of an optical target associated with each global target location, and each optical target is associated with a code, 
(iii) filter(ing) the plurality of candidate optical targets to determine a candidate optical target for the captured optical target in the input image, 
(iv) decode/decoding the candidate optical target to identify the code associated with the candidate optical target to determine an identified code, 
(v) in response to the determination of the identified code, identify(ing) an optical target associated with the identified code to determine an identified optical target representative of the captured optical target in the input image at the global target location, 
(vi) in response to the determination of the identified optical target, determine/determining a camera metric comprising representations of a distance and an angle of the camera relative to the identified optical target and the position and orientation of the identified optical target in the warehouse map;
 each optical target that comprises a plurality of point light sources mounted on a bar that is configured for attachment to a ceiling as an overhead feature of the overhead features (as claimed in claim 16), and 
the plurality of point light sources that comprise a light pattern as the code for each respective optical target (as claimed in claim 16).

However, Kunzig teaches through the invention, see the entire document, particularly fig. 1, 4-5, 7-9, 14-15, Para [0090-0091, 0099-0100, 0131, 0145, 0151], image data 20 (FIG. 9) manipulated by preprocessing routines 21 to enhance image features such as sharpness, contrast, and brightness; the resulting processed image tested 22a for data readability; the image returned for additional processing 23 if not adequate for interpretation and again tested 22b for readability; once the image has passed preprocessing, that it is analyzed 24 to locate all position markers; this stage that determines whether single or multiple position markers appear within the field of view, and superfluous image data such as position marker printed text and background objects and the coordinate reference are ignored; position markers found fully visible within the field of view analyzed for readability 25 to determine if the bar code associated with the marker can be decoded; if a single marker is found, selected image data passed to a decoder 27; if multiple markers are present, image data passed to a readability test 26, which determines which markers are readable and passes the image data for all readable markers to the decoder 27; alternatively, the readability test that may select the marker closest to the center of the image and pass that image data to the decoder 27; alternatively all position markers found within the field of view that may be passed to the Decoder; decoder 27 that "reads" the encoded unique identification code of the position marker and returns alphanumeric data that are stored as decoded position marker identification data 300; an example of an encoded one-dimensional bar coded position marker shown in FIG. 4; selected image data for a single marker also passed to position marker key point locator 29 which analyzes image data to locate key points A, B, and C of the position marker symbol (FIG. 7); key points then stored 30 as pixel coordinates; variety of determined angles (thereby teaching on orientation); varieties of marker IDs; position marker lookup table in fig. 7; step 130- decode all position marker ID’s in fig. 8.
 Kunzig further teaches through the invention, see the entire document, particularly Para [0119-0120, 0130, 0139], encoding, decoding, recognizing unique position markers.
Kunzig further teaches through the invention, see the entire document, particularly fig. 8, Para [0144-0146], steps 150-170, wherein determining the relative position, orientation, and size of the marker within the field of view is taught; the marker's angular orientation and its azimuth from the center of the field of view calculated and stored in degrees.
Kunzig further teaches through the invention, see the entire document, particularly Para [0017, 0032, 0046, 0106], optically navigating an automated vehicle within a predefined coordinate space.

Kunzig further teaches through the invention, see the entire document, particularly fig. 1-5, Para [0085-0090], row group of position markers supported by a pair of support cords.
The examiner finds that the above supported position markers, in the Kunzig reference, are similar to how the optical targets are described in fig. 2, Para [0005] of the specification, at least as published, in the instant application.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught by Kunzig. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to manage manned and automated utility vehicles, and to pick up and deliver objects by automated vehicles; to determine the position and the rotational orientation of vehicles in a predefined coordinate space by acquiring an image of one or more position markers and processing the acquired image to calculate the vehicle's position and rotational orientation based on processed image data; to determine the position of the vehicle in two dimensions; to determine rotational orientation (heading) in the plane of motion to improved method of position and rotational orientation; based upon the determined position and rotational orientation of the vehicles stored in a map of the coordinate space, to control the automated vehicles through motion and steering commands, and to communicate with the manned vehicle operators by transmitting control messages to each operator (see entire Kunzig document, particularly abstract).

As per claim 4, Bell does not explicitly disclose, through the invention, or is missing each optical target as a unique optical target that comprises a plurality of point light sources arranged in a pattern defining the code for each respective unique optical target as a respective unique code. 

However, Kunzig teaches through the invention, see the entire document, particularly fig. 1-5, Para [0085-0090], row group of position markers supported by a pair of support cords.
The examiner finds that the above supported position markers, in the Kunzig reference, are similar to how the optical targets are described in Para [0005] of the specification, at least as published, in the instant application.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught by Kunzig. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to manage manned and automated utility vehicles, and to pick up and deliver objects by automated vehicles; to determine the position and the rotational orientation of vehicles in a predefined coordinate space by acquiring an image of one or more position markers and processing the acquired image to calculate the vehicle's position and rotational orientation based on processed image data; to determine the position of the vehicle in two dimensions; to determine rotational orientation (heading) in the plane of motion to improved method of position and rotational orientation; based upon the determined position and rotational orientation of the vehicles stored in a map of the coordinate space, to control the automated vehicles through motion and steering commands, and to communicate with the manned vehicle operators by transmitting control messages to each operator (see entire Kunzig document, particularly abstract).

As per claims 5 and 20, Bell does not explicitly disclose, through the invention, or is missing each optical target that comprises a plurality of point light sources mounted on a bar that is configured for attachment to a ceiling as an overhead feature; the plurality of point light sources that comprise a light pattern as the code for each respective optical target. 

However, Kunzig teaches through the invention, see the entire document, particularly fig. 1-5, Para [0085-0090], row group of position markers supported by a pair of support cords.


It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught by Kunzig. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to manage manned and automated utility vehicles, and to pick up and deliver objects by automated vehicles; to determine the position and the rotational orientation of vehicles in a predefined coordinate space by acquiring an image of one or more position markers and processing the acquired image to calculate the vehicle's position and rotational orientation based on processed image data; to determine the position of the vehicle in two dimensions; to determine rotational orientation (heading) in the plane of motion to improved method of position and rotational orientation; based upon the determined position and rotational orientation of the vehicles stored in a map of the coordinate space, to control the automated vehicles through motion and steering commands, and to communicate with the manned vehicle operators by transmitting control messages to each operator (see entire Kunzig document, particularly abstract).

As per claims 6 and 17, Bell does not explicitly disclose, through the invention, or is missing plurality of point light sources mounted on a central strip portion in an equidistant and linear manner. 

However, Kunzig teaches through the invention, see the entire document, particularly fig. 1-5, Para [0085-0090], row group of position markers supported by a pair of support cords.

The examiner finds that the above supported position markers, in the Kunzig reference, are similar to how the optical targets are described in fig. 2, Para [0005] of the specification, at least as published, in the instant application.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught by Kunzig. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to manage manned and automated utility vehicles, and to pick up and deliver objects by automated vehicles; to determine the position and the rotational orientation of vehicles in a predefined coordinate space by acquiring an image of one or more position markers and processing the acquired image to calculate the vehicle's position and rotational orientation based on processed image data; to determine the position of the vehicle in two dimensions; to determine rotational orientation (heading) in the plane of motion to improved method of position and rotational orientation; based upon the determined position and rotational orientation of the vehicles stored in a map of the coordinate space, to control the automated vehicles through motion and steering commands, and to communicate with the manned vehicle operators by transmitting control messages to each operator (see entire Kunzig document, particularly abstract).

As per claim 12, Bell further discloses, through the invention, see the entire document, (i) update/updating the vehicle pose to a current localized position; (ii) update/updating a seed position as the current localized position; and (iii) track(ing) the navigation of the materials handling vehicle along the inventory transit surface, navigate the materials handling vehicle along the inventory transit surface in at least a partially automated manner, or both, utilizing the current localized position (see the entire document, particularly fig. 1-2, Para [0005-0006, 0036, 0039, 0054, claims 16, 20]).  

As per claim 13, Bell further discloses, through the invention, see the entire document, publish(ing) the seed position as the current localized position on a display after updating the seed position as the current localized position (see the entire document, particularly fig. 1-2, Para [0053] as well as Para [0005-0006, 0036, 0039, 0054, claims 16, 20]). 

2.	Claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bell and Kunzig, further in view of Donegan (Pub. No.: US 2015/0043206A1).
As per claim 2, Bell does not explicitly disclose, through the invention, or is missing each optical target that comprises a plurality of light emitting diodes (LEDs). 

However, Donegan teaches through the invention, see the entire document, particularly fig. 1-3, abstract, Para [0009-0010, 0016, 0019, 0021, 0026], claims 1, 8, 12,  diffuser lens attached to light fixture below LED arrays, for diffusing light from LEDs and from reflector dish.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught by Donegan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to intercept a portion of light from the LED arrays, and redirect the intercepted light downward, resulting in a focused and collumnated light beam; to allow very little light to be projected upward above the light fixture, and less light to be dispersed to the side (see entire Donegan document, particularly abstract).

As per claim 3, Bell does not explicitly disclose, through the invention, or is missing each optical target that comprises a plurality of light emitting diodes (LEDs) covered by respective angular diffusion lenses configured to attenuate a forward brightness and increase an associated angular sideways brightness such that each LED has an angular emission characteristic comprising a higher energy emission toward angular side directions compared to a forward facing direction of each LED. 

However, Donegan teaches through the invention, see the entire document, particularly fig. 1-3, abstract, Para [0009-0010, 0016, 0019, 0021, 0026], claims 1, 8, 12,  diffuser lens attached to light fixture below LED arrays, for diffusing light from LEDs and from reflector dish.
Donegan further teaches through the invention, see the entire document, particularly fig. 1-3, Para [0017, 0019], claim 6, light emanating from a single LED array that exits the LED array in approximately a 120 degree hemispherical spread by the LED arrays being at an angle; adjusting the angle that light is reflected from the reflector dish; generally wedge shaped inserts for placement between the sloped planar facets of heat sink ring and LED arrays, for changing an angle of light pathways.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught by Donegan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to intercept a portion of light from the LED arrays, and redirect the intercepted light downward, resulting in a focused and collumnated light beam; to allow very little light to be projected upward above the light fixture, and less light to be dispersed to the side (see entire Donegan document, particularly abstract).

3.	Claims 7 and 18 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bell and Kunzig, further in view of Hung (Pub. No.: US 2012/0000974A1).
As per claims 7 and 18, Bell does not explicitly disclose, through the invention, or is missing plurality of point light sources configured to emit a white light, monochromatic light, light with a narrow spectral bandwidth, or combinations thereof. 

However, Hung teaches through the invention, see the entire document, particularly fig. 1a, 5, Para [0018, 0030], LED array 250 as typically an LED luminaire with plural LEDs; these LEDs that may be the same or different colors, for example, a set of red, green, and blue LEDs, a set of blue and yellow LEDs, etc.; when the LED array 250 is also used to provide ambient lighting to the space in which the electronic labels are located, such as a retail space or warehouse, then it is preferable that the light produced be white light; each LED that sends out its signal simultaneously with the other LEDs or 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught by Hung. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide ambient lighting to the space, such as a retail space or warehouse, preferably that the light produced be white light (see entire Hung document, particularly Para [0018]).

4.	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bell and Kunzig, further in view of Chemel (Pub. No.: US 2009/0267540A1).
As per claim 8, Bell does not explicitly disclose, through the invention, or is missing each optical target that comprises a series of magnetic mounts disposed on a back surface opposite a front surface on which a plurality of point light sources are mounted, the series of magnetic mounts configured to mount each optical target against a ceiling to comprise an overhead feature of the warehouse. 

However, Chemel teaches through the invention, see the entire document, particularly fig. 6, 13, Para [0314, 0396], quick release mechanism that includes magnetic connections or magnetic methods used for easy replaceability of the light modules 604; a combination of magnetic means and mechanical means that may be used in the luminaires; simple laser pointer accessories 1304 which could be simply attached (with clips or magnets) to the light bars in order to show the beam center or edges that may be attached to the light bars.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught .

5.	Claims 9-11 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bell and Kunzig, further in view of Crucius (US Pat. No.: 5798920).

As per claim 9, Bell further discloses, through the invention, see the entire document, each optical target that comprises a center marker configured to be detected to generate the position of each optical target to be stored in the warehouse map. (see the entire document, particularly fig. 1-2, Para [0032-0036]). 

Bell does not explicitly disclose, through the invention, or is missing each optical target that comprises a center marker; detecting by a laser distance meter from inventory transit surface. 

However, Kunzig teaches through the invention, see the entire document, particularly fig. 1-5, Para [0085-0090], row group of position markers supported by a pair of support cords having center, intermediate and end markers.
Kunzig further teaches through the invention, see the entire document, particularly Para [0014], laser guidance systems that have the ability to determine rotational orientation, but are limited to scanning in a horizontal direction where obstructions can block the laser's field of view.

Crucius, in turn, teaches through the invention, see the entire document, particularly in claim 7E, generating information pertaining to movement of warehouse vehicle using an optical distance meter, said optical distance meter comprising a laser and a laser beam sensor.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the 
by incorporating, applying and utilizing the above steps, technique and features as taught by Crucius. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate information pertaining to movement of warehouse vehicle (see entire Crucius document, particularly claim 7E).

As per claim 10, Bell does not explicitly disclose, through the invention, or is missing center marker configured to be detected by the laser distance meter disposed on the inventory transit surface to generate the position of each optical target. 

However, Crucius teaches through the invention, see the entire document, particularly in claim 7E, generating information pertaining to movement of warehouse vehicle using an optical distance meter, said optical distance meter comprising a laser and a laser beam sensor.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught 

As per claim 11, Bell further discloses, through the invention, see the entire document, each optical target that comprises an end marker configured to be detected to generate the orientation of each optical target to be stored in the warehouse map. (see the entire document, particularly fig. 1-2, Para [0032-0036]). 

Bell does not explicitly disclose, through the invention, or is missing each optical target that comprises a center marker; detecting by a laser distance meter from inventory transit surface. 

However, Kunzig teaches through the invention, see the entire document, particularly fig. 1-5, Para [0085-0090], row group of position markers supported by a pair of support cords having center, intermediate and end markers.
Kunzig further teaches through the invention, see the entire document, particularly Para [0014], laser guidance systems that have the ability to determine rotational orientation, but are limited to scanning in a horizontal direction where obstructions can block the laser's field of view.

Crucius, in turn, teaches through the invention, see the entire document, particularly in claim 7E, generating information pertaining to movement of warehouse vehicle using an optical distance meter, said optical distance meter comprising a laser and a laser beam sensor.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught by Kunzig. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to manage manned and automated utility vehicles, and to pick up and deliver objects by automated vehicles; to determine the position and the 
by incorporating, applying and utilizing the above steps, technique and features as taught by Crucius. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate information pertaining to movement of warehouse vehicle (see entire Crucius document, particularly claim 7E).

6.	Claims 14-15 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bell and Kunzig, further in view of Chandrasekar (Pub. No.: US 2015/0379704A1).
As per claim 14, Bell does not explicitly disclose, through the invention, or is missing repeat(ing) steps (i)-(vi) with a subsequent set of camera data when the materials handling vehicle is lost. 

However, Chandrasekar teaches through the invention, see the entire document, particularly in fig. 4, 13, abstract, Para [0004-0005, 0012, 0033, 0046-0047, 0050, 0053, 0078, 0081], claims 1, 8, 17, method for lost vehicle recovery utilizing associated feature pairs that may include, for a materials handling vehicle determined to be lost, creating a plurality of associated feature pairs by retrieving a subsequent set of camera data from a camera comprising two-dimensional UV space information; process(es) that repeat(s) steps.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught 

As per claim 15, Bell does not explicitly disclose, through the invention, or is missing determine(ing) if the materials handling vehicle is lost, the vehicle functions comprising at least one of: 
(i) determining whether a seed position comprises incorrect data; and 
(ii) determining whether the camera data is insufficient to correct for an error associated with an accumulated odometry associated with the materials handling vehicle. 

However, Chandrasekar teaches these limitations/features through the invention, see the entire document, particularly in fig. 14, Para [0004, 0009, 0046, 0081], claim 1.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Bell by incorporating, applying and utilizing the above steps, technique and features as taught by Chandrasekar. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide corrective feedback for the localized position; to correct for an error associated with the dead reckoning (see entire Chandrasekar document, particularly Para [0004]).


Response to Arguments
1.	Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
2.	Applicant argues, on page 12 of the remarks from 02/08/2021, that “… Bell is silent about generation of any type of "candidate" target from the input image;” that “… Bell also does not disclose or otherwise reasonably suggest at least "compare the two-dimensional image information from the initial set of camera data with a plurality of global target locations of a warehouse map to determine a match between 
3.	In regards to claims 1-8 and 12-20, although the Applicant has amended claims by amending and/or revising some or certain limitations/features into recently amended independent/dependent claims by re-phrasing or modifying some verbiage and claim language (along with rolling some or certain limitations/features from dependent claims into recently amended dependent claims), the Examiner finds that scope of the claims has not changed, although language-wise the amended claims look and sound differently from how they looked and sounded when were originally filed. The examiner also finds that the scope of the amended claims that has not changed resulted in maintaining the same number of the same previously cited prior art references that have not changed as well, which renders the above arguments not persuasive. Therefore, it is believed that the rejection should be maintained.
4.	Applicant argues, on pages 13-14 of the remarks from 02/08/2021, that “…Kunzig does not teach a comparison of an input image to a warehouse map to generate candidate optical targets for overhead positional markers 2, 3;” that “… neither Bell nor Kunzig, either alone or in combination, disclose or otherwise reasonably suggest at least "compare the two-dimensional image information from the initial set of camera data with a plurality of global target locations of a warehouse map to determine a match between 
5.	In this case, Applicant argues on pages 12-13 of the remarks from 02/08/2021 that the combination of the Bell and Kunzig, in certain paragraphs, different from the paragraphs cited by the Examiner (Emphasis Added), does not teach, suggest, or fully meet all the claimed elements, features, and limitations.
The examiner respectfully disagrees, and kindly draws Applicant’s attention at pages 4-7 of the office action above, where it is discussed how the combination of references (Bell in view of Kunzig), in different from the paragraphs cited by the Applicant (Emphasis Added), teaches, suggests, and fully meets all the claimed elements, features, and limitations.
The Examiner respectfully notices that the paragraphs of the above references cited by the Applicant (e.g., Kunzig Para [0142, 0161]) have never been cited by the Examiner, and that the Applicant 
Therefore, the Examiner finds that the combination of references (Bell in view of Kunzig), as discussed in the paragraphs of the prior art references indicated in the office action above, teaches, suggests, and fully meets all the claimed elements, features, and limitations.
6.	Applicant argues, on page 14 of the remarks from 02/08/2021, that “[n]one of Donegan, Hung, Chemel, Crucius, and/or Chandrasekar cure the deficiencies of Bell and Kunzig, either alone or in combination, as none of Donegan, Hung, Chemel, Crucius, and/or Chandrasekar disclose or otherwise reasonably suggest at least "compare the two-dimensional image information from the initial set of camera data with a plurality of global target locations of a warehouse map to determine a match between the overhead features of the input image and the global target locations of the warehouse map to generate a plurality of candidate optical targets for an overhead feature in the input image based on the match in order to identify the overhead feature in the input image as a captured optical target in the input image at a global target location" as recited in amended independent claims 1 and 16;” that “hence, none of Donegan, Hung, Chemel, Crucius, and/or Chandrasekar assist Bell or Kunzig, either alone or in combination, in disclosing or suggesting all the limitations of amended independent claims 1 and 16,” BUT, HOWEVER, Applicant does not provide any evidence or any explanation on WHY none of Donegan, Hung, Chemel, Crucius, and/or Chandrasekar cure the deficiencies of Bell and Kunzig, either alone or in combination, as none of Donegan, Hung, Chemel, Crucius, and/or Chandrasekar disclose or otherwise reasonably suggest at least "compare the two-dimensional image information from the initial set of camera data with a plurality of global target locations of a warehouse map to determine a match between the overhead features of the input image and the global target locations of the warehouse map to generate a plurality of candidate optical targets for an overhead feature in the input image based on the match in order to identify the overhead feature in the input image as a captured optical target in the input image at a global target location" as recited in amended independent claims 1 and 16, OR WHY none of Donegan, Hung, Chemel, Crucius, and/or Chandrasekar assist Bell or Kunzig, either alone or in combination, in disclosing or suggesting all 
7.	Regarding the applicant’s arguments on page 14 of the remarks with respect to dependent claims that “… as claims 2-3, 7, 10, and 14-15 depend from amended independent claim 1, and claim 18 depends from amended independent claim 16, (1) claims 2-3 are not obvious over Bell in view Kunzig in further view of Donegan; (2) claims 7-8 are not obvious over Bell in view Kunzig in further view of Hung; (3) claim 8 is not obvious over Bell in view Kunzig in further view of Chemel; ( 4) claim 10 is not obvious over Bell in view Kunzig in further view of Crucius; and (5) claims 14-15 are not obvious over Bell in view Kunzig in further view of Chandrasekar,” the examiner presents the same arguments regarding the rejection as presented for claims 1, 16 and 19. For the above reason, it is believed that the rejections should be maintained.
8.	Applicant’s arguments with respect to claims 9-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
9.	Applicant’s arguments with respect to claims 9-11 have been considered but are moot in view of the new ground(s) of rejection.  
	

Conclusion
In regards to claims 9-11, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
		


/YURI KAN, P.E./Primary Examiner, Art Unit 3662